DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: First species I drawn to a geared motor; and First species II drawn to a non-geared motor; as well as Second species I drawn to the movement direction of a plunger is substantially perpendicular to the motor shaft; and Second species II drawn to the movement direction of a plunger is substantially parallel to the motor shaft. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Todd Barrett on August 1st, 2022 a provisional election was made without traverse to prosecute the invention of First species I and Second species I, claims 4 and 7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5 and 8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 6,539,756 to Bartels et al.
Bartels et al. disclose a drive assembly, comprising: a motor (9) including a motor shaft (1); a detent (27) provided on the motor shaft; a solenoid (8) including an electromagnetic coil, a plunger (27), a spring (13) that holds the plunger at an extended state (figure 3), and a position ring (15) connected to the plunger, wherein the plunger engages the detent in the extended state and is disengaged from the detent in a retracted state (figure 2); and a plunger sensor (10) mounted to the solenoid and configured to detect a state of the plunger based on a positioning of the position ring (column 4, lines 4-12), as in claim 1.
Bartels et al. also disclose the plunger is biased by the spring to the extended state and engages the detent to lock the motor shaft when there is no voltage applied to the solenoid, wherein the spring is configured to exert a predetermined force for the plunger to engage the detent such that the motor shaft is locked and not moveable under an external force (column 3, line 64-column 4, line 3), as in claim 2, wherein the plunger retracts away from the detent to the retracted state such that the motor shaft is moveable when a voltage is applied to the solenoid (column 3, line 64-column 4, line 3), as in claim 3, and the motor is a geared motor and includes a worm screw that is formed on the motor shaft, wherein the worm screw is configured to engage a worm wheel (figures 2 and 3), as in claim 4, as well as the detent is mounted on the motor shaft adjacent to an engagement position of the motor shaft with an output gear, and the detent is positioned between a motor body (the body of 9) of the motor and the engagement position, and wherein a moving direction of the plunger is substantially perpendicular to a lengthwise direction of the motor shaft (as shown in figures 2 and 3), as in claim 6.
Bartels et al. further disclose the motor shaft includes a first portion extending from a first side of the motor and a second portion extending from a second side of the motor opposite the first side, and the detent is mounted to the second portion of the motor shaft, and comprising a motor body (the body of 9) disposed between an engagement position of the motor shaft with an output gear and the detent, and wherein a moving direction of the plunger is substantially perpendicular to a lengthwise direction of the motor shaft (as shown in figures 2 and 3), as in claim 7, as well as a motor position sensor (11) to detect an operation status of the motor; and a motor control module, wherein the motor control module is configured to command the plunger to move to the extended state upon a user command and a signal from the motor position sensor that the motor has stopped running (column 4, lines 4-12), as in claim 10, wherein the motor control module is configured to send a signal to a notification device when the plunger sensor detects that the plunger is in the retracted state (column 4, lines 4-12), as in claim 11, and the position ring includes a protrusion (extended ramp on the side of the ring; figure 2), and the plunger sensor is configured to detect a position of the protrusion relative to the plunger sensor and then output a detected position of the plunger to a motor control module (column 4, lines 4-12), as in claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al., as applied above.
Bartels et al. teach a drive assembly, the drive assembly comprising: a motor (9) including a motor shaft (1) and a motor body (the body of 9); an output gear (2) coupled to the motor shaft; a detent (27) provided on the motor shaft; and a solenoid (8) positioned adjacent to the detent and including an electromagnetic coil, a plunger (27), and a spring (13), wherein the plunger is biased by the spring to an extended state (figure 3) and engages the detent to lock the motor shaft when there is no voltage applied to the electromagnetic coil (column 3, line 64-column 4, line 3), wherein the spring is configured to exert a predetermined force such that the motor shaft is locked to resist an external force exerted on the cargo roller shutter once the plunger is engaged with the detent, and wherein the plunger moves away from the motor shaft to an extracted position (figure 2) to allow rotation of the motor shaft when a voltage is applied to the electromagnetic coil, as in claim 15.  However, Bartels et al. do not disclose the drive assembly is part of a vehicle powered cargo roller shutter.
It is common knowledge in the prior art to apply a locking drive assembly to any mechanism that has a motor to cause movement and a need to prevent the output of the motor from being activated  in the same field of endeavor for the purpose of thwarting unauthorized use of the mechanism.  It would have been obvious to one having ordinary skill in the art before the effective filing date to configure a locking drive assembly onto a roller door, where the output shaft from the motor would cause the movement of the door in order to prevent unauthorized use thereof by movement of the solenoid plunger in respect to the detent.
A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).
Bertels et al. also teach the output gear is a worm wheel (via 12), and the motor shaft includes worm screw adapted to engage the worm wheel, wherein the detent is disposed between the worm wheel and the motor body of the motor (figures 2 and 3), as in claim 17, and a motor control module and an actuator in communication with the motor control module, wherein the motor control module is configured to command applying a voltage to the solenoid to retract the plunger to the extracted state when the actuator is at an "on" status and the motor control module is configured to command cutting off the voltage to the solenoid to lock the motor shaft when the actuator is at an "off' status, wherein the actuator is positioned on an instrument panel of the vehicle (column 3, line 64-column 4, line 12), as in claim 18, wherein a motor position sensor (11) adapted to detect a status of the motor (via actuation of the shaft), wherein the motor control module is configured to command cutting off the voltage to the solenoid to move the plunger to the extended state to lock the motor shaft when the actuator is at an "off' status and the motor position sensor detects that the motor is fully stopped (column 3, line 64-column 4, line 12), as in claim 19, as well as a plunger sensor (10) and a notification device, wherein the solenoid further includes a position ring (15) that includes a protrusion, wherein the plunger sensor is configured to detect a position of the protrusion and the motor control module is configured to send a signal to the notification device alerting an unlocking status of the cargo roller shutter when the actuator is at the "off' status and the plunger sensor detects the protrusion at the extracted position (column 4, lines 4-12), as in claim 20.




Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al., as applied above, in view of U.S. Patent Application Publication Number 2003/0127274 to Dominke et al.
Bartels et al. disclose the invention substantially as claimed.  However, Bartels et al. do not disclose the detent includes a plurality of teeth, and the plunger engages a space between two of the plurality of teeth when no voltage is applied to the solenoid.  Dominke et al. teach of an assembly, comprising: a shaft (3); a detent (27) provided on the shaft; a solenoid (37) including an electromagnetic coil, a plunger (31), a spring (33) that holds the plunger at an extended state (figure 3c), and a position ring (35) connected to the plunger, wherein the plunger engages the detent in the extended state and is disengaged from the detent in a retracted state (withdrawn position to allow the shaft to rotate); and wherein the detent includes a plurality of teeth (teeth shown in figure 3c), and the plunger engages a space between two of the plurality of teeth when no voltage is applied to the solenoid (figure 3c).
Because both Bartels et al. and Dominke et al. teach methods for preventing movement of rotating shafts, it would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the lock bore in Bartels et al. with the collar having teeth as taught by Dominke et al. to achieve the predictable result of preventing rotation of the shaft in a plurality of positions.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al., as applied above, in view of U.S. Patent Application Publication Number 2003/0127274 to Dominke et al.
Bartels et al. disclose the invention substantially as claimed.  However, Bartels et al. do not disclose the detent includes a plurality of teeth, and the plunger engages a space between two of the plurality of teeth when no voltage is applied to the solenoid.  Dominke et al. teach of an assembly, comprising: a shaft (3); a detent (27) provided on the shaft; a solenoid (37) including an electromagnetic coil, a plunger (31), a spring (33) that holds the plunger at an extended state (figure 3c), and a position ring (35) connected to the plunger, wherein the plunger engages the detent in the extended state and is disengaged from the detent in a retracted state (withdrawn position to allow the shaft to rotate); and wherein the detent includes a plurality of teeth (teeth shown in figure 3c), and the plunger engages a space between two of the plurality of teeth when no voltage is applied to the solenoid (figure 3c).
Because both Bartels et al. and Dominke et al. teach methods for preventing movement of rotating shafts, it would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the lock bore in Bartels et al. with the collar having teeth as taught by Dominke et al. to achieve the predictable result of preventing rotation of the shaft in a plurality of positions.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the plunger sensor is an inductive sensor mounted to a sidewall of a casing of the solenoid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to rotating assembly locking structures:
U.S. Patent Application Publication Number 2021/0094507 to Turek et al.; U.S. Patent Application Publication Number 2015/0375772 to Ulrich et al.; U.S. Patent Application Publication Number 2003/0146037 to Menjak et al.; U.S. Patent Number 11,338,847 to Yeom et al.; U.S. Patent Number 10,759,382 to Huang et al.; U.S. Patent Number 9,827,949 to Sugimoto et al.; U.S. Patent Number 7,327,050 to Koga et al.; U.S. Patent Number 6,862,907 to Hayashi et al.; U.S. Patent Number 6,810,700 to Okuno.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
August 2, 2022